Title: To George Washington from Major General Lafayette, 31 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						
							My dear General
							Newport july the 31st 1780
						
						in Consequence of A Note from me the Admiral Came to Last evening, and defensive ideas Gave way to offensive plans—our Conversation was long and is not yet ended—But I hasten to write you a Summary of what past Betwen the Count, the Chevalier, and Myself.
						I first Began in My own name to Give them a pretty exact Account of the Situation we were in three Months Ago, of the Super natural efforts which the Country had made for the purpose of an immediate Cooperation—I told them that By the first of january our Army would be dismiss’d, that the Militia was to Serve only for three Month—I added that for the defensive they were useless to us, Nay they were hurtfull, and that I thought it Necessary to take New york Before the winter—all that, my dear General, was Said in my own Name and therefore in a less delicate way than when I am your interpreter.
						I then told them that I was Going to Speak from you And after Many Compliments, assurances of Confidence &c. I went on with your plan, Beggining with the importance of possessing the harbour and Going on about the three ways which you have directed me to point out as to be hereafter Regulated By Circumstances.
						As to the possessing of the harbour the Chevalier told that he did not Believe his ships might Go in—But that if Superior at Sea, he would answer By Cruizing off to protect the Landing, the transportation, and prevent an evacuation—indeed to Blockade the harbour.
						The french General with the advice of the Naval Commander did not hezitate to prefer the Going in transports to the point you know off—Both were of opinion that Nothing Could be undertaken unless we had a Naval Superiority, and as I know it is your opinion also (tho’ it is not mine) I durst not insist on that Article.
						
						There was an other Reason which Made me Wait for the Reinforcement—I knew we had Neither arms nor powder, I knew we would be at least a long time to get them—But as they did not think of making me the objection I put my assent to the others on the account of my private Confidence in theyr Superior abilities—told them that You also thought we should have a Naval Superiority—and added in my own name that however we must, any how, act Before the winter, and Get Rid of a Shamefull defensive.
						The Summary of the arrangement will, I presume, Be this—that as Soon as we hear of A Naval Reinforcement we Go where you know, and establish what you intend to fix—that if possible we Get where I want you to be—that immediately the french will embark and Go where you Wish them to be or thereabout—that a number equal to the ennemy’s whole force be stationn’d in that part—that they don’t want there More than ten pieces of our heavy Cannon—that after every think will be disembark’d three weeks in theyr opinion will do the Business on theyr side—that proper means will be taken By sea to keep up the Communication and prevent an evacuation—that we must not Give up that plan if we may Begin in August or September—that fashines and other apparatus must be Ready on the opposite shore—that they will take for us all the Boats Belonging to the Continent which will be at providence—that as soon as our Cloathing &c. arrive it will without entering any harbour be Sent to W. C. or there about.
						Theyr Superiority at sea will I think take place in the Course of this month—they have two ways to depend upon it. 1st unless of an absolute impossibility the Second division Consisting of four other Regiments and the Remaining part of Lauzun’s, with the Alliance and all our stores, and with a strong Convoy of Ships of the line will be here very Soon—when they will be heard off on the Coast, Chevalier de ternay will at all events Go out and meet them—2dly the Gentleman I wrote to on My arrival has full liberty to Send here Reinforcements—the admiral has already applied to him, But I am Going to make him write other letters in my way, and will send them to morrow or the day after to Chevalier de la luzerne whom I Beg You will immediately desire to Secure three fast sailing vessels for the west indias.
						I am Going this evening to fix places with pilots, and also to speak of the entrance of the harbour—dobs and shaw are here and I will have a full Conversation With them and the Admiral Both for the entrance of the harbour and the Navigation of the Sound—to Morrow I Call with as much Secrecy as possible a Number of pilots for the harbour of hallifax and River st laurens.
						inclosed you will find a letter from Count de Rochambeau—he Requests you will have the Goodness of letting the Minister know what

the french army is about, as he had no time of writing to him—it is, I Believe, very important 1st to Send every where to meet the Reinforcement And Give them proper directions 2dly to have Some vessels Ready for the west indias.
						The french set more value upon Rhode island than it is worth—I however Got them to promise that in Case of an operation they will not leave here a Garrison, and that theyr Magazines would be sent to providence.
						You know, my dear General, I did not expect clinton, and tho’ I Could not stand alone in my opinion, I ever lamented the Calling out of the Militia—I am happy to inform you that they have been dismiss’d—nothing Can equal the Spirit with which they turn’d out, and I din’t neglect letting the french know that they have done more for theyr allies than they would have done for the Security of theyr own Continental troops in a Similar occasion.
						As to the three Month men, the french General Wants them to establish the Communication with the Main—But I will soon Request him to let them Go to the Grand army, and will in the Same time Get from this state as many arms and powder as possible—I have wrote to Mashashushet for the Same purpose.
						After I will have Seen the pilots, and made Calculations with the Commander of the Artillery and the first engeneer whom the Count will Consult, I shall draw a plan which I will Get theyr Answer to and Repair with it to head quarters—in the Mean time, I will Receive Answers from Boston and from Governor Greene.
						The Admiral Can’t lend to us more than thirty thousands of powder—But you see that theyr demands as to heavy pieces are Small—they indeed Say that they don’t want Any on the island, and that theyr twenty ones will be sufficient—all that, my dear General, I will be more positive upon after the Commanders of artillery and engeneers will have Made with us theyr Calculations.
						I hope, My dear General, that By the 5th or 6th of August I will have Nothing more to do in this place.
						The french army hate the idea of staying here, and want to join you—they Swear at those that Speack of waiting for the Second division—they are enrag’d to be Blockaded in this harbour—as to theyr dispositions towards the inhabitants and our troops, And the dispositions of the inhabitants and the Militia for them they are such as I may wish—You would have been Glad the other day to See two hundred an fifty of our drafts that Came on Kononikut without provisons and tents, and who were mix’d in Such a way with the french troops that every french Soldier and officer took an American with him and divided theyr Bed and theyr supper in the most friendly manner.
						
						The patience and Sobriety of our militia is so much admir’d By the french officers, that two days ago a french Colonel Call’d all his officers together to desire them to take the Good examples which were Given to the french Soldiers By the American troops—So far are they Gone in theyr Admirations that they find a Great deal to Say in favor of general Varnum and his Escort of Militia dragoons who fill up all the Streets of Newport—on the other hand the french discipline is Such that Chiken and pigs walk Betwen the Tents without being disturb’d, and that there is in the Camp a Corn field from which not one leaf has been touch’d—the torys don’t know what to Say to it.
						Adieu, my dear General, to Morrow I hope having the pleasure of writing you an other letter and Am With The highest Respect with the Most tender friendship dear General Your most obedient humble servant
						
							Lafayette
						
					
					
						I Beg, My dear General, You will present My Compliments to the family.
					
				